

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
effective as of July 1, 2011 (the “Effective Date”), by and between ADVANCED
CELL TECHNOLOGY, INC., a Delaware corporation (the “Company”) and GARY H. RABIN,
an individual (the “Executive”).
 
WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement effective as of December 14, 2010 (the “Existing Agreement”);
 
WHEREAS, the Company and the Executive desire to amend and restate the Existing
Agreement in its entirety;
 
WHEREAS, the Board of Directors of the Company (the “Board”) has approved and
authorized the entry into this Agreement with Executive; and
 
WHEREAS, Company desires to employ Executive to serve as the Company's Chief
Executive Officer, Chief Financial Officer and Chairman of the Board, and
Executive desires to so serve, on the terms and conditions set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained, and for other valuable consideration, the receipt
and sufficiency of which is hereby acknowledged by Company and Executive, and
intending to be legally bound hereby, the Company and Executive hereby agree to
amend and restate the Existing Agreement in its entirety as follows:

 
 

--------------------------------------------------------------------------------

 
 
1.           Term.  Executive’s employment with the Company shall commence as of
the Effective Date and shall end on December 31, 2013, unless sooner terminated
in accordance with the terms hereof (the “Term”).
 
2.           Employment.  Executive shall be employed as and hold the title of
Chief Executive Officer, Chief Financial Officer and Chairman of the Board from
the Effective Date.  Executive, in his capacity as Chief Executive Officer, will
have the full range of executive duties and responsibilities that are customary
for public company CEO positions.  All Company officers shall report to and take
direction from Executive, provided however, that nothing herein shall restrict
the Board from conferring directly with Company officers and the Company shall
have the right to enter into agreements with Company officers for the Board to
determine specific employment-related issues such as compensation and
termination.  Executive shall have day-to-day responsibility for the affairs of
the Company and shall have such other powers and duties as may be from time to
time assigned to him by the Board.  Executive shall report directly to the
Board.  All other employees of Company will report, either directly or through
other officers of Company, to Executive.  Executive shall devote substantially
all of Executive's time, attention and energies to the business and affairs of
the Company; provided, however, the Company acknowledges that Executive is an
executive and/or director in the entities listed on Schedule “A” attached
hereto, as described therein and may continue in such capacities only so long as
such activities do not unreasonably or materially interfere with the performance
of his duties under this Agreement and do not present any conflicts of interest
with the Company.
 
3.           Base Salary. The Company shall pay Executive an annual salary at
the rate of five hundred thousand ($500,000) per year (the “Base Salary”)
through December 31, 2011, less applicable deductions.  At the end of each full
year of this Agreement, the Base Salary shall be increased (but not decreased)
by an amount determined by the Board; provided, however, that each such annual
increase will be not less than 5%.  The Base Salary shall be payable by the
Company to Executive in substantially equal installments not less frequently
than bi-weekly, provided that the first payment hereunder shall include Base
Salary retroactive to the Effective Date.  The Company’s awards of deferred
compensation, discretionary bonus, retirement, stock option and other Executive
benefit plans and in fringe benefits shall not reduce the Base Salary; provided,
however, that voluntary deferrals or contributions by the Executive to such
plans agreed to by Executive, if any, shall reduce the current cash compensation
paid to Executive.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Bonuses; Stock Awards
 
(a)           Within ten (10) days following the execution of this Agreement by
Company and Executive, Company will pay to Executive a retention bonus in the
amount of forty-one thousand six hundred sixty-seven dollars ($41,667) (the
"Retention Bonus").  The Retention Bonus will be deemed fully earned by
Executive upon Executive's execution of this Agreement and delivery of this
Agreement by Executive to Company.
 
(b)           The Company shall pay Executive an annual incentive bonus (the
“Incentive Bonus”) in accordance with the terms of this Section 4(b).  The
Incentive Bonus will be calculated with reference to the 10-day volume weighted
average price per share (“VWAP”) of the Company’s common stock as determined
with reference to Bloomberg, appropriately adjusted in a manner the Board
determines in good faith to be fair and equitable to Executive if the Company
completes a stock split or reverse split.  The VWAP will be measured at June 30,
2011 (the “June 30 VWAP”), December 31, 2011 (the “2011 VWAP”), December 31,
2012 (the “2012 VWAP”), and December 31, 2013 (the “2013 VWAP”), and the amount
of the Incentive Bonus for a given year shall be as follows:
 
 
3

--------------------------------------------------------------------------------

 
  
(i)           For 2011, (x) if the 2011 VWAP is less than 150% of the June 30
VWAP (the “2011 Baseline”), the Incentive Bonus shall be zero; (y) if the 2011
VWAP is at least 150% of the 2011 Baseline but less than 200% of the 2011
Baseline, the Incentive Bonus shall be $200,000; and (z) if the 2011 VWAP is at
least 200% of the 2011 Baseline, the Incentive Bonus shall be $450,000.
 
(ii)          For 2012, (x) if the 2012 VWAP is less than 150% of the higher of
the June 30 VWAP or the 2011 VWAP (such higher VWAP, the “2012 Baseline”), the
Incentive Bonus shall be zero; (y) if the 2012 VWAP is at least 150% of the 2012
Baseline but less than 200% of the 2012 Baseline, then the Incentive Bonus shall
be $500,000; and (z) if the 2012 VWAP is at least 200% of the 2012 Baseline,
then the Incentive Bonus shall be $1,000,000.
 
(iii)         For 2013, (x) if the 2013 VWAP is less than 150% of the higher of
the June 30 VWAP or the 2012 VWAP (such higher VWAP, the “2013 Baseline”), the
Incentive Bonus shall be zero; (y) if the 2013 VWAP is at least 150% of the 2013
Baseline but less than 200% of the 2013 Baseline, then the Incentive Bonus shall
be $500,000; and (z) if the 2013 VWAP is at least 200% of the 2013 Baseline,
then the Incentive Bonus shall be $1,000,000.
 

The Incentive Bonus in respect of any year shall be payable to Executive in cash
no later than 30 days after the end of such year, except as provided below.  If
(x) the Company terminates Executive’s employment for any reason other than
Cause (as defined below), (y) Executive terminates his employment for Good
Reason (as defined below), or (z) there is a Change of Control (as defined in
the Company’s 2005 Stock Option Plan) which occurs prior to the termination of
Executive's employment with the Company (the first to occur of the events
identified in clauses (x), (y) and (z) above, the “Cut Off Event”) in any year,
then: (A) the VWAP as of the date of the Cut Off Event shall be measured against
the Baseline applicable to such year, (B) the applicable percentages set forth
above (e.g., 150% and 200%) will be reduced by multiplying the amount in excess
of 100% (e.g., 50% or 100%, as applicable) by a fraction the numerator of which
is the total number of days elapsed in the applicable year through the date of
the Cut Off Event and the denominator of which is 365, (C) the Incentive Bonus
in respect of such year shall be reduced by multiplying the amount thereof by a
fraction the numerator of which is the total number of days elapsed in the
applicable year through the date of the Cut Off Event and the denominator of
which is 365, (D) the Incentive Bonus in respect of such year shall be payable
to Executive in cash no later than 15 days after the date of the Cut Off Event,
and (E) Executive shall not be entitled to any Incentive Bonus in respect of any
period after the date of the Cut Off Event.  Anything to the contrary contained
in this Agreement notwithstanding, if the Company terminates Executive’s
employment for Cause prior to the payment date in respect of the Incentive
Bonus, or if Executive terminates his employment other than for Good Reason
prior to the payment date in respect of the Incentive Bonus, then Executive
shall not be entitled to receive any Incentive Bonus in respect of such year.

 
4

--------------------------------------------------------------------------------

 

(c)           The Company shall pay Executive a performance bonus (the
“Performance Bonus”) in accordance with the terms of this Section 4(c).  The
Performance Bonus shall be no less than $100,000 per year (the “Guaranteed
Minimum Bonus”).  The actual amount of the Performance Bonus shall be determined
by the Compensation Committee of the Board each year based on the performance of
the Company and Executive, with reference to the performance goals and/or
metrics established by the Compensation Committee in consultation with Executive
with respect to such year.  The Performance Bonus shall be determined by the
Compensation Committee and payable to the Executive in cash no later than 60
days after the end of such year (unless the Compensation Committee elects in its
sole discretion to pay the Performance Bonus on a period basis as and when
earned throughout such year), provided that Executive is employed with the
Company on the date of payment (except with respect to any payment made after
December 31, 2011).  If the Company terminates Executive’s employment for any
reason other than Cause, or Executive terminates his employment for Good Reason,
the Performance Bonus shall be equal to the total amount of the Performance
Bonus that would have been earned for the entire year in which the termination
occurred, multiplied by a fraction, the numerator of which is the number of days
in the year through and including the termination date, and the denominator of
which is 365 days.  If the Company terminates Executive’s employment for Cause
during a given year, or Executive terminates his employment other than for Good
Reason during a given year, then Executive shall not be entitled to any
Performance Bonus in respect of such year.
 
 
5

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary herein, if and to the extent that the
aggregate amount of the Incentive Bonus and the Performance Bonus payable in
respect of any year exceeds 75% of the Base Salary in effect at the end of such
year, then the Company may satisfy its payment obligations with respect to such
excess by granting unrestricted and registered common stock of the Company to
Executive with a fair market value (as determined by the Board in good faith) on
the date of grant (which grant date shall be no later than ten 10 business days
after the end of the quarter or other period) equal to the amount of such
excess.
 

 (c)          The Company shall grant to Executive, upon execution of this
Agreement, the following: (i) Ten Million (10,000,000) shares of restricted
common stock of the Company (the “Restricted Shares”), (ii) a non-qualified
option to purchase Ten Million (10,000,000) shares of common stock of the
Company with an exercise price per share equal to the fair market value, within
the meaning of Code Section 409A (as defined below), of each such share on the
date of grant, (iii) a non-qualified option to purchase Five Million (5,000,000)
shares of common stock of the Company with an exercise price equal to $0.30 per
share, and (iv) a non-qualified option to purchase Five Million (5,000,000)
shares of common stock of the Company with an exercise price equal to $0.45 per
share (the options referred to in clauses (ii), (iii) and (iv) above,
collectively, the“Stock Option,” and together with the Restricted Shares, the
“Incentive Awards”), provided that in each case the exercise price of with
respect to any share under the Stock Option shall be no less than fair market
value, within the meaning of Code Section 409A, of such share on the date of
grant.  Each of the Incentive Awards shall vest (or in the case of the
Restricted Shares, all of which are owned by Executive immediately upon grant,
shall no longer be subject to the Company’s right to repurchase for aggregate
consideration of $1.00) in equal installments on the last day of each calendar
quarter commencing on the Effective Date and ending on December 31, 2013,
provided that Executive is employed by the Company on such date, except as
provided below.  If the Company terminates Executive’s employment for any reason
other than Cause or Executive’s death or Disability (as defined below), or
Executive terminates his employment for Good Reason, the Incentive Awards that
otherwise would have vested during the 12-month period immediately subsequent to
the date of such termination shall become fully vested and exercisable, and not
be subject to any further restrictions, on the date of such termination.  All
unvested Incentive Awards shall become fully vested and exercisable, and not be
subject to any further restrictions, on the occurrence of a Change of Control,
provided that Executive is employed by the Company on such date.  For the
avoidance of doubt, and notwithstanding anything to the contrary herein, (x) no
Incentive Awards shall vest after the termination of Executive’s employment by
the Company for Cause or Executive’s death or Disability, or after the
termination by Executive without Good Reason; (y) no termination of Executive’s
employment for any reason shall change or impact the prior full vesting of the
Incentive Awards; and (z) all unvested stock options and restricted shares
granted by the Company to Executive prior to the date of this Agreement are
hereby deemed fully vested and exercisable, and not subject to any restrictions,
as of the date of this Agreement.

 
6

--------------------------------------------------------------------------------

 


The Restricted Shares and the common stock underlying the Stock Option shall be
registered by the Company pursuant to the Securities Act of 1933 (on SEC Form
S-8) and shall not be subject to any restrictions whatsoever (other than the
Company’s insider trading and blackout policies, in the event Executive is then
deemed to be an “insider”) once the Incentive Awards have vested.  Without
limiting the foregoing, the Stock Option, once vested, shall remain exercisable
by Executive for the entire ten-year term of the Stock Option, even if Executive
is no longer performing services to the Company prior to the expiration of such
ten-year term.
 
The parties understand that the Incentive Awards will be documented pursuant to
separate award/grant agreements or notices consistent with the provisions of
this Agreement, and will not be effective until such agreements have been
entered into.  The Company agrees to prepare such separate agreements or
notices.  Executive may also receive additional future grants of restricted
stock during the Term as may be determined by the Board in its sole discretion.
 
5.           Benefits.  During the Term, Executive shall receive the following
benefits and/or be entitled to participate in the following benefits programs of
Company:
 
 
7

--------------------------------------------------------------------------------

 
 
(a)           Executive and his spouse and dependents shall be entitled to
participate in the Company’s health insurance program and, except to the extent
prohibited by the Patient Protection and Affordability Care Act, as amended, and
regulations thereunder, the Company shall pay all premiums for said insurance
for Executive and his spouse and dependents under the applicable plans.  As of
the Effective Date, the Executive acknowledged that he does not plan to
participate in this program as he is covered by another health insurance
program;  however, Executive may opt to join this program at any time.
 
(b)           In addition to the foregoing, Executive shall be entitled to
participate with other key executive officers of the Company based on position,
tenure and salary in any plan of the Company relating to stock purchases,
pension, thrift, profit sharing, life insurance, disability insurance,
education, or other retirement or Executive benefits that the Company has
adopted or may hereafter adopt for the benefit of its executive officers.
 
(c)           Executive shall be reimbursed for his legal fees incurred in
connection with negotiating and drafting this Agreement up to a maximum of
$10,000.
 
(d)           The Company shall pay all unreimbursed out-of-pocket costs
associated with an annual physical examination of Executive, such amount not to
exceed $3,000 per year.

 
8

--------------------------------------------------------------------------------

 

(e)           Executive agrees that the Company may apply for and take out in
its own name and at its own expense such “key person” life insurance upon the
life of Executive as the Company may deem necessary or advisable to protect its
interests; provided, however, that (i) such insurance coverage does not
otherwise diminish or restrict Executive's eligibility for and/or participation
level in any benefit plan or arrangement described in this Section 5, and (ii)
such coverage does not otherwise diminish any other economic benefit to which
Executive is entitled pursuant to the terms of this Agreement, and (iii) no
taxable income is attributed to Executive as a result of such coverage. 
Executive agrees to reasonably assist and reasonably cooperate with the Company
in procuring such insurance, including (without limitation) submitting to
medical examinations for purposes of obtaining and/or maintaining such
insurance.  Executive agrees that he shall have no right, title or interest in
and to such insurance.
 
6.           Vacation.Executive shall be entitled to six (6) weeks annual paid
vacation in accordance with the Company’s policy, in addition to holidays and
other paid time off (excluding vacation) provided to similarly situated
executive officers of the Company.  The maximum amount of accrued vacation to
which Executive may be entitled at any time is twelve (12) weeks.
 
7.           Business Expenses.
 
During such time as Executive is rendering services hereunder, Executive shall
be entitled to incur and be reimbursed by the Company for all reasonable
business expenses, including but not limited to, at least business class airfare
while traveling at least 1,000 miles from Executive's home city (at least coach
class for travel under 1,000 miles), first class hotel accommodations, ground
transportation while traveling, reasonable meals or an agreed upon per diem
while traveling, mobile telephone and text messaging charges.  The Company
agrees that it will reimburse Executive for all such expenses upon the
presentation by Executive, on a monthly basis, of an itemized statement of such
expenditures setting forth the date, the purposes for which incurred, and the
amounts thereof, together with such receipts showing payments in conformity with
the Company’s established policies.  Reimbursement for approved expenses shall
be made within a reasonable period not to exceed 30 days after the receipt of
foregoing statements and supporting documentation.

 
9

--------------------------------------------------------------------------------

 
 
8.           Indemnity.  Company shall to the extent permitted and required by
law, indemnify and hold Executive harmless from costs, expense or liability
arising out of or relating to any acts or decisions made by Executive in the
course of his employment to the same extent Company indemnifies and holds
harmless other officers and directors of Company in accordance with Company’s
established policies.  This indemnity shall include, without limitation,
advancing Executive attorneys fees to the fullest extent permitted by applicable
law.  Company agrees to continuously maintain Directors and Officers Liability
Insurance with limits of coverage the same as currently in effect, unless a
change is mutually agreed upon by Executive and the Board of Directors of
Company, and to include Executive within said coverage while Executive is
employed by Company and for at least thirty-six (36) months after the
termination of Executive's employment by Company.
 
9.           Termination Excutive's employment with Company may be terminated in
accordance with the terms of this Agreement with the effects specified below.
 
9.1           Death.  This Agreement shall terminate upon Executive’s death. 
Company shall pay Executive’s estate (i) on the date it would have been payable
to Executive any unpaid Base Salary and accrued, unused vacation earned prior to
the date of Executive’s death, (ii) any unpaid Performance Bonus or Incentive
Bonus (in accordance with Section 4), and (iii) any unpaid reimbursements due
Executive for expenses incurred by Executive prior to Executive’s death upon
receipt from Executive’s personal representative of receipts therefore.
 
 
10

--------------------------------------------------------------------------------

 
 
9.2           Disability.  If, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall have been absent from the full time
performance of substantially all of his material duties with Company for 45
consecutive days or 90 days total within any six month period, Executive's
employment may be terminated by Company or by Executive for “Disability.”
Termination shall occur immediately upon written notice delivered to Executive
by Company or by Executive to Company.  In the event of such a termination,
Company shall pay Executive (i) any unpaid Base Salary and accrued, unused
vacation earned prior to the date of termination, (ii) any unpaid Performance
Bonus or Incentive Bonus (in accordance with Section 4), (iii) any unpaid
reimbursements due Executive for expenses incurred by Executive prior to the
date of termination, pursuant to paragraph 8, and (iv) if Executive is not
covered by any other comprehensive insurance that provides a comparable level of
benefits, Company will reimburse Executive on a month-by-month basis an amount
equivalent to Executive’s COBRA payments up to 18 months following the date of
termination or the maximum term allowable by then applicable law for COBRA
coverage of Executive and his eligible dependents.
 
9.3           Cause The Company may terminate Executive's employment hereunder
for Cause.  For purposes of this Agreement, “Cause” means
  

(i)          an act or acts of fraud or dishonesty undertaken by Executive
during the course of his employment;
 
(ii)         misconduct by Executive that is willful or deliberate on
Executive’s part and that, in either event, is materially injurious to Company,
monetarily or otherwise;
 
(iii)        the indictment, formal charge, conviction of Executive of, or the
Executive entering of a plea of nolo contendere to, a misdemeanor involving
fraud, theft, dishonesty or moral turpitude or a felony, or Executive’s
debarment by the U.S. Food and Drug Administration from working in or providing
services to any pharmaceutical or biotechnology company;
 
 
11

--------------------------------------------------------------------------------

 
 
(iv)           the material breach of any terms and conditions of this Agreement
by Executive, which failure or breach has not been cured by Executive within 30
days after written notice thereof to Executive from Company; or
 
(v)           Executive’s failure to perform his duties or follow the lawful
directions of the Board, which failure has not been cured by Executive within 30
days after written notice thereof to Executive from Company

The termination of Executive’s employment shall not be deemed to be for Cause
unless and until there shall have been delivered to Executive a copy of a
resolution, duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board (not including Executive) at a meeting of the
Board (after reasonable notice to Executive and an opportunity for him, together
with his counsel, to be heard before the Board), finding that, in the good faith
opinion of the Board, one or more causes for termination exist under this
Section 10.3, and specifying the particulars thereof in detail.  In the event of
termination for Cause, without limiting any of the Company’s rights or remedies
in law and/or equity, Executive will be entitled to receive only such Base
Salary and accrued, unused vacation pay earned prior to the date of termination,
any unpaid reimbursements due Executive for expenses incurred by Executive prior
to the date of termination, pursuant to paragraph 8, and to extend his insurance
coverage at his own expense for up to 18 months under COBRA following the
Effective Date of Termination or the maximum term allowable by then applicable
law for coverage of Executive and his eligible dependents, but will not be
entitled to any other salary, benefits, bonuses or other compensation after such
date.
 
 
12

--------------------------------------------------------------------------------

 
 
9.4           Without Cause.  This Agreement may also be terminated by Company
without Cause, and for any reason or no reason, at any time by the delivery to
Executive of a written notice of termination; provided, however, that upon any
termination of this Agreement by Company other than for Cause (but only if such
termination without Cause constitutes a “separation from service” as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)),
Executive shall be entitled to receive the following (collectively, the
"Severance Benefits"):
 
(a)           on the date of termination, Executive will be paid such Base
Salary  and accrued, unused vacation earned prior to the date of termination;
 
(b)          any unpaid Performance Bonus or Incentive Bonus (in accordance with
Section 4);
 
(b)          any unpaid reimbursements due Executive for expenses incurred by
Executive prior to the date of termination, pursuant to paragraph 8; and
 
(c)           provided Executive executes the Company’s standard general release
for employees (and does not revoke such general release) within sixty (60) days
following the date of the termination of Executive’s employment by Company,
Executive will receive the payments described below on the sixtieth (60th) day
after the date of the termination of Executive’s employment (or in the case of
(i) below, commencing on such 60th day):
 
 
13

--------------------------------------------------------------------------------

 
 
(i)           if Executive is not covered by any other comprehensive insurance,
the Company will reimburse Executive on a month-by-month basis an amount
equivalent to Executive’s and Executive's spouse and dependent’s COBRA payments
for up to 18 months following the date of termination if Executive properly
electives COBRA coverage, or for the maximum COBRA term allowable by then
applicable law for coverage of Executive and his spouse and dependents;
 
(ii)          a lump-sum payment equal to the aggregate installments of Base
Salary in effect on the date of termination and otherwise payable in respect of
the period commencing on the date immediately subsequent to the date of
termination and ending on the earlier to occur of the first anniversary of such
date or December 31, 2013.
 
9.5           By Executive.  Executive may terminate this Agreement for any
reason or no reason at any time upon written notice to Company.

(a)           In the event Executive terminates this Agreement for “Good
Reason,” Executive shall be entitled to receive the Severance Benefits; provided
that such termination constitutes a “separation from service” as defined in Code
Section 409A and Executive executes the Company’s standard general release for
employees (and does not revoke such general release) within sixty (60) days
following the date of the termination of Executive’s employment by Company.  The
Severance Benefits shall be payable to Executive on the sixtieth (60th) day
after the date of the termination of Executive’s employment (or such other time
as is provided in Section 9.4).
 
 
14

--------------------------------------------------------------------------------

 
 
As used herein, “Good Reason” shall mean:
 
(i)          any removal of Executive from, or any failure to nominate or
re-elect Executive to, his current office and/or as the Chairman of the Board,
except in connection with the termination of Executive’s employment for death,
Disability or Cause as provided above in this Agreement;
 
(ii)         the failure of Company to obtain the assumption of this Agreement
by any successor to Company, as provided in this Agreement;
 
(iii)        in the event of a Change in Control:
 
a.        (1) any reduction  in Executive's then-current Base Salary or any
material reduction in Executive's comprehensive benefit package (other than
changes, if any, required by group insurance carriers applicable to all persons
covered under such plans or changes required under applicable law), without
Executive’s prior written consent, or (2) the assignment to Executive of duties
that represent or constitute a material adverse change in Executive's position,
duties, responsibilities and status with Company immediately prior to a Change
in Control, without Executive’s prior written consent, or (3) a material adverse
change in Executive's reporting responsibilities, titles, offices, or any
removal of Executive from, or any failure to re-elect Executive to, any of such
positions; except in connection with the termination of Executive's employment
for Cause, upon the disability or death of Executive, or upon the voluntary
termination by Executive;

 
15

--------------------------------------------------------------------------------

 


b.       the relocation of Executive’s place of employment from the location at
which Executive was principally employed immediately prior to the date of the
Change in Control to a location more than 50 miles from such location, without
Executive’s prior written consent; or
 
c.            the failure of any successor to Company to assume and agree to
perform Company's obligations under this Agreement; or
 
(iv)         the material breach of any terms and conditions of this Agreement
by Company.
 
Executive shall provide Company written notice of any claimed event of Good
Reason within sixty (60) days of the date such Good Reason event set forth above
first occurred without Executive’s written consent.  Executive’s termination for
Good Reason will only be effective if Company shall not have cured such claimed
event of Good Reason within thirty (30) days of receipt of written notice from
Executive (such notice shall describe in detail the basis and underlying facts
supporting Executive’s belief that a Good Reason event has occurred).  Company
shall notify Executive in writing of the timely cure of any claimed event of
Good Reason and the manner in which such cure was effected, and upon receipt of
written notice from Executive of his concurrence that a cure has been
effectuated, any notice delivered by Executive based on such claimed Good Reason
shall be deemed withdrawn and shall not be effective to terminate this
Agreement.

 
16

--------------------------------------------------------------------------------

 
 
(b)           In the event Executive terminates this Agreement other than
because of Disability or other than for Good Reason, Company shall pay
Executive: (i) on the date it would have been payable to Executive, any unpaid
Base Salary and, within 30 days of the termination date, any accrued, unused
vacation pay earned prior to the date of Executive’s termination, and (ii) any
unpaid reimbursements due Executive for expenses incurred by Executive prior to
the date of Executive’s termination, pursuant to this Agreement, and Executive
shall have the right to extend Executive's and Executive's eligible dependents'
medical insurance coverage at Executive's own expense under COBRA for up to
eighteen (18) months following the date of termination, or the maximum term
allowable by then applicable law for coverage of Executive and his eligible
dependents.
 
9.6         No Mitigation.  Notwithstanding anything contained in this
Agreement, under applicable law, or otherwise, in the event of any termination
of this Agreement whereby Executive is entitled to receive all or any portion of
the Severance Benefits (as defined and provided in this Agreement), then (a)
Executive shall have no obligation to seek or accept any other employment or
engagement with any other individual or entity following any such termination,
and (b) in the event that Executive accepts any other employment or any
engagement with any other individual or entity, Company will not be entitled to
offset or reduce any portion of the Severance Benefits by any compensation,
remuneration, consideration or other things of value received or to be received
by Executive from or in connection therewith, it being expressly understood and
agreed by Company and Executive that Executive will be entitled to receive all
such Severance Benefits without deduction or offset as provided in this
Agreement, except that any benefits otherwise receivable by Executive pursuant
to Section 9.4(c)(i) shall be reduced to the extent comparable benefits are
received by Executive from a subsequent employer during the two years after
termination of his employment.
 
10.         Assignment.         10.1         This Agreement may not be assigned
by Executive.
 
 
17

--------------------------------------------------------------------------------

 
 
10.2       This Agreement may be assigned by Company provided that Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of Company to expressly assume and agree to perform under this Agreement
in the same manner and to the same extent that Company would be required to
perform as if no such succession had taken place.
 
11.        Covenants.
 
11.1         Confidential Information.  During the term of this Agreement and
thereafter, Executive shall not, except as may be required to perform his duties
hereunder or as required by applicable law or court order, disclose to others
for use, whether directly or indirectly, any Confidential Information regarding
Company.  “Confidential Information” shall mean information about Company, its
subsidiaries and affiliates, and their respective clients and customers that is
not available to the general public or that does not otherwise become available
to the general public, and that was learned by Executive in the course of his
employment by Company, including, without limitation, any data, formulae,
recipes, methods, information, proprietary knowledge, trade secrets and client
and customer lists and all papers, resumes, records and other documents
containing such Confidential Information.  Executive acknowledges that such
Confidential Information is specialized, unique in nature and of great value to
Company, and that such information gives Company a competitive advantage.  Upon
the termination of his employment, Executive will promptly deliver to Company
all documents, maintained in any format, including electronic or print, (and all
copies thereof) in his possession containing any Confidential Information.

 
18

--------------------------------------------------------------------------------

 
 
11.2         Noncompetition.  Except as otherwise provided herein, Executive
agrees that during the term of this Agreement he will not, directly or
indirectly, without the prior written consent of Company, provide consulting
services with or without pay, or own, manage, operate, join, control,
participate in, or be connected as a stockholder, employee, partner, or
otherwise with any business, individual, partner, firm, corporation, or other
entity which is then in competition with Company or any present affiliate of
Company in the biotech industry; provided, however, that the “beneficial
ownership” by Executive, either individually or as a member of a “group,” as
such terms are used in Rule 13d of the General Rules and Regulations under the
Securities Exchange Act of 1934 (“Exchange Act”), of not more than 5 % of the
voting stock of any corporation shall not be a violation of this Agreement. 
Notwithstanding the foregoing, Executive shall be permitted to maintain the
ownership interests and directorship described on Exhibit “A” attached hereto so
long as they do not interfere with the performance of his duties and do not
constitute competitive activities.
 
11.3         Right to Company Materials.  Executive agrees that all materials,
books, files, reports, correspondence, records, and other documents (“Company
Material”) used, prepared, or made available to Executive, shall be and shall
remain the property of Company.  Upon the termination of his employment and/or
the expiration of this Agreement, all Company Materials shall be returned
immediately to Company, and Executive shall not make or retain any copies
thereof, unless and except to the extent required by applicable law, rule or
regulation and provided that Executive gives the Company with specific written
notice of the copies retained and the purpose of retaining them.
 
 
19

--------------------------------------------------------------------------------

 
 
11.4         Non-solicitation.  Executive understands and agrees that in the
course of employment with Company, Executive will obtain access to and/or
acquire Company trade secrets, including Confidential Information, which are
solely the property of Company.  Therefore, to protect such trade secrets,
Executive promises and agrees that during the term of this Agreement, and for a
period of six (6) months thereafter, he will not solicit or assist or instruct
others in soliciting any employees of Company or any of its present or future
subsidiaries or affiliates, to divert their employment or business to or with
any individual, partnership, firm, corporation or other entity then in
competition with the business of Company, or any subsidiary or affiliate of
Company.
 
11.5         Non-disparagement.  Except for statements of fact, internal Company
communications relating to the performance of Company, disclosures required
under applicable law or in connection with any legal proceedings with respect to
which Executive is a party or witness, Executive will not make any disparaging
remarks regarding Company at any time during or after the termination of
Executive's employment with Company.  Except for statements of fact, internal
communications relating to the performance of Executive, and disclosures
required under applicable law or in connection with any legal proceedings with
respect to which Company is a party or witness, Company will not make any
disparaging remarks regarding Executive at any time during or after the
termination of his employment with Company.
 
11.6         Survival.  This Article 11 shall survive the termination or
expiration of this Agreement for the periods of time indicated herein or
indefinitely if no period of time is indicated.
 
 
20

--------------------------------------------------------------------------------

 
 
12.         Notice.     For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or when mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below, or to such other
addresses as either party may have furnished to the other in writing in
accordance herewith, exception that notice of a change of address shall be
effective only upon actual receipt:
 
                      Company:            Advanced Cell Technology, Inc.
381 Plantation Street
Biotech V.
Worcester, Massachusetts 09605
Attention:  Rita Parker


                      Executive:            Gary H. Rabin
330 N. Carmelina Ave.
Los Angeles, California 90049


With a copy in all cases (which shall not constitute notice) to:
 
Venable LLP
2049 Century Park East, 21st Floor
Los Angeles, California 90067
Attention: Alan J. Epstein, Esq.


13.         Amendments or Additions.  No amendment or additions to this
Agreement shall be binding unless in writing and signed by both parties hereto.
 
14.         Section Headings.  The section headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
15.         Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
16.         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but both of which together will
constitute one and the same instrument.


17.         Arbitration.  Except as provided herein, any controversy or claim
arising out of or relating in any way to this Agreement or the breach thereof,
or Executive's employment and any statutory claims including all claims of
employment discrimination shall be subject to private and confidential
arbitration in Los Angeles County, California in accordance with the laws of the
State of California.  The arbitration shall be conducted in a procedurally fair
manner by a mutually agreed upon neutral arbitrator selected in accordance with
the National Rules for the Resolution of Employment Disputes (“Rules”) of the
American Arbitration Association or if none can be mutually agreed upon, then by
one arbitrator appointed pursuant to the Rules. The arbitration shall be
conducted confidentially in accordance with the Rules.  The arbitration fees
shall be paid by the Company.  Each party shall have the right to conduct
discovery including depositions, requests for production of documents and such
other discovery as permitted under the Rules or ordered by the arbitrator.  The
statute of limitations or any cause of action shall be that prescribed by law. 
The arbitrator shall have the authority to award any damages authorized by law
for the claims presented including punitive damages and shall have the authority
to award reasonable attorneys fees to the prevailing party in accordance with
applicable law.  The decision of the arbitrator shall be final and binding on
all parties and shall be the exclusive remedy of the parties.  The award shall
be in writing in accordance with the Rules, and shall be subject to judicial
enforcement in accordance with California law.  Notwithstanding anything to the
contrary contained in this Section, nothing herein shall prevent or restrict the
Company or Executive from seeking provisional injunctive relief from any forum
having competent jurisdiction over the parties.

 
22

--------------------------------------------------------------------------------

 

18.         Section 409A.   This Agreement is intended to comply with Code
Section 409A and will be interpreted in a manner intended to comply with Code
Section 409A.  To the extent any reimbursements or in-kind benefits due to
Executive under this Agreement constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits shall be
paid to Executive in a manner consistent with Treas. Reg. Section
1.409A-3(i)(1)(iv).  Any reimbursement of COBRA premiums hereunder following
termination of employment shall be consistent with Treas. Regs. Section
1.409A-1(b)(9)(v).  Each payment made under this Agreement shall be designated
as a “separate payment” within the meaning of Section 409A of the Code. 
Notwithstanding anything herein to the contrary, if any payment of money or
other benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, Company, in its
reasonable discretion, may decide such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code (“a 409A Tax”), or otherwise such payment or other
benefits shall be restructured, to the extent possible, in a manner, determined
by Company that does not cause such accelerated or additional tax.  In addition,
to the extent Executive is a “specified employee” as defined in Section 409A of
the Code as of the earlier of a “separation from service” (as defined in Code
Section 409A and the regulations promulgated thereunder) or the date of
termination of Executive's employment, and the deferral of the commencement of
any compensation or benefits otherwise payable under this Agreement, or any
other applicable separation program or plan, as a result of such “separation
from service” or termination of employment is necessary in order to prevent
a 409A Tax, then Company will postpone the commencement of such payment of any
such compensations or benefits until the first business day of the seventh month
following Executive's termination date (the “Delayed Payment Date”).  In the
event that the preceding sentence requires a delay of any payment or benefit,
such payment shall be accumulated and paid in a single lump sum on the Delayed
Payment Date, with interest for the period of delay, compounded monthly, equal
to the prime or base lending rate then in effect as of the date the payment
would have otherwise been made.  Company shall consult with Executive in good
faith regarding the implementation of the provisions of this Paragraph, but
Company shall determine the terms of any such implementation.  Executive
acknowledges that Executive has been advised to obtain independent legal, tax or
other counsel in connection with 409A, and that Executive has done so to the
extent that you deemed necessary or appropriate.

 
23

--------------------------------------------------------------------------------

 
 
19.  Golden Parachute Provision.  If it shall be determined that any payment or
distribution by Company to or for the benefit of Executive under this Agreement
(a “Payment”) would be subject to the excise tax imposed by Code Section 4999 or
any interest or penalties are incurred by Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereafter collectively referred to as the “Excise Tax”), then Company shall
calculate the amount Executive will retain net after-all-taxes, including Excise
Taxes, if all payments are made and also calculate the amount Executive shall
retain net after-all-taxes, including Excise Taxes, if payments are reduced to
an amount so that no Excise Taxes are imposed, and Company shall pay Executive
the amount that maximizes the amount Executive will receive after-all-taxes. 
Company will consult with Executive as to the appropriate Federal and any state
income tax to be used in making such calculations.  In the event that it is
determined that Executive should receive an amount that results in the Payment
not being subject to Excise Taxes (the "Reduced Payment"), Executive will advise
Company as to how to reduce or eliminate the Payment or Payments from among the
following categories, except that, if required to avoid any additional tax under
Section 409A of the Code, the reductions shall occur in the following order
without discretion of the Executive:
 
 
24

--------------------------------------------------------------------------------

 
 
 
(1)
the portion denominated and payable in cash;



 
(2)
the portion payable in-kind, such as insurance coverage, or in cash as a
reimbursement; and



 
(3)
equity-based compensation and enhancements, such as accelerated vesting and
extended periods to exercise options.



Except as otherwise stated above, Executive shall have full discretionary
authority to determine which payments to reduce within any of the three
categories described in the preceding sentence, and can determine to have
Company reduce payments in any or all of the three categories in such order as
Executive shall advise Company.  As promptly as practicable following such
determination and election by Executive and subject to any payment provisions
otherwise applicable under this Agreement, Company shall pay to or distribute
for the benefit of Executive such Payments as are then due to Executive under
this Agreement.  In the event that Executive is nevertheless subject to Excise
Tax, the Company shall have no liability to Executive for payment thereof.
 
 
25

--------------------------------------------------------------------------------

 


 
20.         Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Executive and such officer as may be specifically
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles.  All references to sections of the Exchange Act shall be deemed also
to refer to any successor provisions to such sections.  This Agreement may be
executed in counterparts, each of which shall constitute an original but all of
which, taken together, shall constitute one document.
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement and
has made it effective as of the date first indicated above.
 
ADVANCED CELL TECHNOLOGY, INC.
EXECUTIVE:
     
By:
/s/ Gary Rabin
 
/s/ Gary Rabin
 
Gary Rabin, as its
 
GARY H. RABIN
 
Chief Executive Officer
   


 
26

--------------------------------------------------------------------------------

 


SCHEDULE A


EXISTING EXECUTIVE AND/OR DIRECTOR POSITIONS


Managing Member, Villetta Management, LLC
 
Managing Member, GR Advisors, LLC

 
27

--------------------------------------------------------------------------------

 